Order unanimously modified by striking out the affirmative conditions attached to the denial of alimony, and by reversing the portion thereof allowing counsel fees, without costs. Settle order on notice. There may be circumstances when for the purpose of taking jurisdiction, the court will recognize the fact that husband and wife are separated though they reside at the same place; but the marital relationship shown by this record has been so intimately continued as to preclude the institution of an action for separation. Order unanimously reversed and the complaint dismissed, and judgment is directed to be entered in favor of the defendant dismissing the complaint herein, without costs. Concur— Peck, P. J., Breitel, Botein, Frank and Bergan, JJ.